DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 10-20, what’s the scope of “determine, an acuteness”? And what’s the scope of “based on”? Claim 10 has no specificity. And “based on” some strength of ultrasound can be as generic as looking at an ultrasound picture. “Determine” can be successful as in 99% of chance of success or 0.001% of success, or “determine” can be made at any possible chance. So what is the scope of “determine … and based on”? 
Furthermore, it is unclear if an ultrasound imaging device is a required apparatus at all. It is unclear if the ultrasound echo associated with an ultrasound pulse transmitted by the ultrasound imaging device is a required function by the claimed apparatus. The claim can be read as the processor operable to receive an ultrasound signal ONLY because an ultrasound signal is an inherent feature or representation of an ultrasound echo which is inherently associated with an ultrasound pulse transmitted by the ultrasound imaging device toward any target that the imaging device intended to. 
So it is unclear if clam 10 requires any ultrasound imaging device, and if claim 10 requires the ultrasound imaging device transmitted an ultrasound pulse to the blood clot first before the processor starts to receive… determine .. and output.  
Furthermore, what’s the scope of an acuteness? At what level is a blood clot acute or is not acute? 
In re claims 19-20, what does it mean by “the ultrasound pulse comprises a frequency of 10/20 MHz”? Does the same pulse include another frequency of something else? 10/20 MHz of WHAT, just a frequency of the pulse or center frequency, etc.? Or Applicant merely meant that wherein the ultrasound pulse having frequency of 10 MHz or 20 MHz? 
Applicant has not answered these questions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine an acuteness of the blood clot. 
Step 1: Statutory Category: YES - The claim recites a system for evaluating deep vein thrombosis and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of a processor … receives … and determine, an acuteness of the blood clot based on a strength of the ultrasound signal; and output, to a display …” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply looking at an ultrasound image, which is based on a strength of the ultrasound signal, to determine an acuteness of a blood clot in his/her mind. The mere nominal recitation of a processor and a display does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: processor … receives … output, to a display.  Such step is recited at a high level of generality (i.e., as a general means of receiving data, and displaying data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The function of claim 11 of using ultrasound device to send and receive is also at a high level of generality of operating any ultrasound system. The processor that performs the comparison step of claim 12 is also recited at a high level of generality, and merely automates the comparison step. And the displaying of a grey scale of claim 13 is also recited at a high level of generality and that of which is fundamental operation of all ultrasound in B-mode. Displaying based on a threshold and overly features of different color or text of claims 14-16 are also recited at a high level of generality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, transmitting step, receiving step, displaying step, and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the transmitting, receiving, displaying, and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  See Rubin et al. (Sonographic Elasticity Imaging of Acute and Chronic Deep Venous Thrombosis in Humans, J Ultrasound Med 2006; 25:1179–1186.) For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al. (Sonographic Elasticity Imaging of Acute and Chronic Deep Venous Thrombosis in Humans, J Ultrasound Med 2006; 25:1179–1186, from IDS filed on January 14, 2020, hereinafter Rubin ‘2006)
In re claim 10, Rubin ‘2006 teaches a system for evaluating deep vein thrombosis (DVT) caused by a blood clot formed in a deep vein of a patient (abstract, title), comprising: a processor in communication with an ultrasound imaging device, the processor operable to (page 1181, Scanning technique and Data Acquisition section, note that all ultrasounds scans will have a processor): receive an ultrasound signal representative of an ultrasound echo reflected from the blood clot (page 1181, Scanning technique and Data Acquisition section, Signal Processing, page 1181, Thrombus Echogenicity), the ultrasound echo associated with an ultrasound pulse transmitted by the ultrasound imaging device (page 1181, Scanning technique and Data Acquisition section, Signal Processing, page 1181, Thrombus Echogenicity, fig. 4, B Scan requires echo and ultrasound pulse); determine, an acuteness of the blood clot based on a strength of the ultrasound signal (page 1181, Results, note that all echogenicity must be depend on the strength of ultrasound signal, or else nothing is received or displayed like fig. 2 or 4); and output, to a display, a graphical indication of the determined acuteness (fig. 1, fig. 4 and 5, page 1184, last para to page 1185, first and second para). 
In re claim 11, Rubin ‘2006 teaches the ultrasound imaging device, the ultrasound imaging device configured to transmit the ultrasound pulse into the deep vein where the blood clot is positioned and receive the ultrasound signal representative of the ultrasound echo reflected from the blood clot (title, objective, DVT throughout the paper in addition to Scanning Technique and Data Acquisition of page 1181). 
In re claim 18, Rubin ‘2006 teaches wherein the ultrasound imaging device is an external ultrasound probe (page 1181, note that Sonoline Elegra sonographic scanner (Siemens Medical Solutions, Mountain View, CA) uses external ultrasound probes).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin ‘2006 in view of Spencer et al. (US 2016/0007947, hereinafter Spencer ‘947).
In re claim 17, Rubin ‘2006 fails to teach wherein the ultrasound imaging device is an intravascular ultrasound catheter. 
Spencer ‘947 teaches wherein the ultrasound imaging device is an intravascular ultrasound catheter (0020, 0024, 0028). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Rubin ‘2006 to include the features of Spencer ‘947 in order to generate a model of the anatomy of the vessel. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin ‘2006 in view of Bassi et al. (Acute on Chronic Venous Thromboembolism on Therapeutic Anticoagulation, Hindawi Publishing Corporation Case Reports in Emergency Medicine Volume 2013, Article ID 295261, hereinafter Bassi ‘2013).
In re claim 19, Rubin ‘2006 fails to teach wherein the ultrasound pulse comprises a frequency of 10 MHz.  
Bassi ‘2013 teaches wherein the ultrasound pulse comprises a frequency of 10 MHz (page 1, col. right, para 2).  
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Rubin ‘2006 to include the features of Bassi ‘2013 in order to perform the lower extremity ultrasound. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin ‘2006 in view of Zhang et al. (Non-invasive Thrombolysis using Histotripsy beyond the “Intrinsic” Threshold (Microtripsy), IEEE Trans Ultrason Ferroelectr Freq Control. 2015 July ; 62(7): 1342–1355, hereinafter Zhang ‘2015).
In re claim 20, Rubin ‘2006 fails to teach wherein the ultrasound pulse comprises a frequency of 20 MHz.
Zhang ‘2015 teaches wherein the ultrasound pulse comprises a frequency of 20 MHz (abstract).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Rubin ‘2006 to include the features of Bassi ‘2013 in order to perform a 3D scan. 

Response to Arguments
Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive. 
Applicant has not argued or answered other rejections of 112.
Applicant has not argued or answered in detail against the rejection of 101.
In response to Applicant’s argument that “Rubin does not teach or suggest receiving an ultrasound signal representative of an ultrasound echo reflected from the blood clot,” the Examiner disagrees. 
First, Rubin uses ultrasound system and ultrasound echo reflected from deep venous thrombosis (see page 1179, Objective; page 1181, Scanning Technique and Data Acquisition, page 1182, Thrombus Echogenicity). 
Applicant also acknowledges that “Rubin, on the other hand is directed to using sonographic elasticity imaging of acute and chronic deep venous thrombosis.” See Arg. Page 10. Applicant also defines that Deep vein thrombosis (DVT) is caused by a blood clot. See Spec. 0002, 0008. Applicant also uses Applicant’s system to evaluating acuteness of DVT. See Spec. 0015-0025 as example. “Thrombus” is another word for “blood clot.”
Hence, Rubin teaches receiving an ultrasound signal representative of an ultrasound echo reflected from the blood clot as shown above. 
As far as “strength,” first, Applicant has NOT defined what the strength of the signal is in the claim. Furthermore, Rubin teaches “We produced a mask over the thrombus and estimated the magnitude of the IQ signal inside the thrombus. We took the echogenicity of each thrombus as the average magnitude of the IQ signal in a thrombus measured at the initial position in the deformation sequence.” See page 1182, Thrombus Echogenicity. The “magnitude of the IQ signal” is a signal strength of the echo signal. See page 1181, Scanning Technique and Data Acquisition.
Furthermore, the Spec. describes strength could be “a threshold may be set in the interval of +3 to +6 dB compared to the intensity of the background blood speckle,” or “the threshold value may be expressed as the intensity of the pixels,” see 0048, or “the strength of the ultrasound signal representative the ultrasound echo reflected from a blood clot is proportional to the brightness of the grey scale image. That is, the stronger the ultrasound signal is, the brighter the grey scale image will be,” 0051, or “the acuteness of the blood clot is determined based on the strength of the ultrasound signal representative of the ultrasound echo reflected from the blood clot. In some instances, the method 700 further includes displaying a grey scale image of the ultrasound signal.” 
So the interpretation of strength of the ultrasound signal could be any value that is proportional to the strength of the ultrasound signal such as intensity of the pixel, the brightness of the grey scale, or any grey scale image, or any other value that is derived from the ultrasound signal. 
Rubin clearly teaches the brightness/intensity of the pixel with respect to acuteness of the DVT/blood clot (see. fig. 4 and fig. 5), specifically, image A of B-Scan where the gray scale shows the thrombus, and such gray scale is proportional to the strength of ultrasound signal or vice versa. 
Hence, Rubin reads on the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793